Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. Applicant's submission for RCE filed on 1/27/2021 has been entered.
 This communication is responsive to the applicant’s amendment filed on 1/27/2021. Claims 1, and 10-11 have been amended. Claims 1-11 are presented for examination. 
Response to Arguments
3.	Applicant’s arguments, see Pages 7-10, filed on 1/27/21, with respect to the rejection(s) of claim(s) 1-11 under Sakuma in view of Yamazaki and further in view of Brzezowski have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, due to amendment to the claim a new art rejection is provided over Sakuma (US PG Pub: 2016/0006248) in view of Tan (US PG Pub: 2014/0278163), and further in view of Yamazaki (US PG Pub: 2015/0006080).
Remarks
	Examiner suggest to amend the claim to include the “power generation amount estimation calculation formula 1” from the filed specification (Page. 36) to overcome the prior art rejection and move the claims towards allowance.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 1-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma (US PG Pub: 2016/0006248) in view of Tan (US PG Pub: 2014/0278163), and further in view of Yamazaki (US PG Pub: 2015/0006080).
6.	Regarding claim 1, Sakuma teaches a power generation amount estimation apparatus comprising: acquirer to acquire a solar radiation amount that is a measurement value measured by a solar radiation meter [at an interval shorter than a data collection interval that is an interval at which a measurement value from a smart meter that measures an amount of electric power is collected] (e.g., Charging/discharging amount calculation device 103 estimates the total generated power amount of photovoltaic power generation devices 111 based on the amount of solar radiation that was measured in solar irradiance meter 102. At this time, charging/discharging amount calculation device 103 estimates the total generated power amount by calculating, for the amount of solar irradiation, a conversion coefficient such as the total equipment capacity, which is the sum total of the equipment capacity of each photovoltaic power generation device 111, or the average conversion efficiency, which is the average value of the conversion efficiency of each photovoltaic power generation device 111) (Para. [0033]);
	and a power generation amount calculator to estimate, on a basis of the solar radiation amount, a power generation amount of each of a plurality of photovoltaic facilities connected to calculation device 103 estimates the total generated power amount of photovoltaic power generation devices 111 based on the amount of solar radiation that was measured in solar irradiance meter 102. At this time, charging/discharging amount calculation device 103 estimates the total generated power amount by calculating, for the amount of solar irradiation, a conversion coefficient such as the total equipment capacity, which is the sum total of the equipment capacity of each photovoltaic power generation device 111, or the average conversion efficiency, which is the average value of the conversion efficiency of each photovoltaic power generation device 111.) (Para. [0033]); 
	and the solar radiation meter is located remotely therefrom (As shown in Fig. 1, Solar irradiance meter 102 is located remote from the photovoltaic power generation device)
	and a voltage controller to cause voltage control on the distribution line based on the estimated power generation amount (e.g., The power flow control method according to the present invention is a power flow control method realized by a power flow control system that is provided with a power-varying device that changes the amount of distribution line power that is a value of the power flow that flows in a distribution line connected to a plurality of power sources that generate electric power, the power flow control method including steps of: measuring an index value that relates to the total generated power amount that is the total amount of generated power that is generated in each power source; based on this index value, estimating the total generated power amount; and in accordance with this estimation result, regulating the amount of change of the amount of distribution line power that is changed by the power-varying device) (Para. [0013]).’
Sakuma does not specifically teach wherein the smart meter is connected to at least one of the plurality of photovoltaic facilities.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Sakuma, and Tan before him/her, to modify the teachings of Sakuma to include the smart meter at photovotic facility teachings of Tan with the motivation to monitor and transmit the solar power generation and communications system parameters and utility grid parameters (Tan: Para. [0039]).
The combination of Sakuma and Tan together teaches the following claimed limitation.
 and wherein the measured amount of electric power by the smart meter is independent of the estimated power generation amount estimated based on the solar radiation amount by the solar radiation meter of Sakuma (As per Sakuma the Solar irradiance meter 102 is separate and located away from the photovoltaic power generation device (Sakuma: Fig. 1, Para. [0033]). The photovoltaic power generation device of Sakuma does not include smart meter to measure generated power. Tan teaches meter 208 is connected to the solar panel and interpreted as smart meter connected to the photovoltaic facility (Para. [0038], Fig. 2, element 208). Hence the measurement from the Sakuma’s solar irradiance meter 102 is independent of power measured by meter 208 of the Tan located at the photovoltaic power generation device).

	The combination of Sakuma, and Tan does not specifically teach at an interval shorter than a data collection interval that is an interval at which a measurement value from a smart meter that measures an amount of electric power is collected.
	Yamazaki teaches at an interval shorter than a data collection interval that is an interval at which a measurement value from a smart meter that measures an amount of electric power is collected (e.g., The power sensor 12 measures the amount of power generated by the PV device 11 at regular time intervals (for example, every one second). Then, the power sensor 12 transmits the information on the measured amount of power generation (hereinafter referred to as "measurement information") 115 (refer to FIG. 4) to the power generation amount estimation device 18 through the communication network 13. The power sensor 12 can be placed inside a pole mounted transformer or a circuit breaker, and the like. The power generation amount estimation device 18 receives and stores the measurement information 115 transmitted from the power sensor 12. Then, the power generation amount estimation device 18 predicts the total amount of power generation of each PV device 11 installed in a predetermined area at a predetermined time) (The power sensor first measure the power generation of PV device based on the solar radiation, the measured information is send to power generation estimation device to estimate the power generation. Hence the measurement done by power sensor is include interval than the power generation estimation) (Para. [0035]-[0036], also Refer to Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having combined teachings of Sakuma, Tan and Yamazaki before him/her, to modify the combined teachings of Sakuma, and Tan to include the 
7.	Regarding claim 2, the combination of Sakuma, Tan, and Yamazaki teaches the power generation amount estimation apparatus according to claim 1, wherein Sakuma further teaches the acquirer acquires the solar radiation amount via a smart meter network that is a network used for collecting the measurement value from the smart meter (e.g., First, in Step S201, charging/discharging amount calculation device 103 receives the amount of solar irradiation from solar irradiance meter 102. Solar irradiance meter 102 is assumed to measure the amount of solar irradiation at fixed intervals and then notify charging/discharging amount calculation device 103) (Para. [0037]).  
8.	Regarding claim 3, the combination of Sakuma, Tan, and Yamazaki teaches the power generation amount estimation apparatus according to claim 1, wherein Yamazaki further teaches the acquirer acquires the solar radiation amount via a communication network for collecting data from a high-voltage sensor that measures a voltage and a power flow of the distribution line of a high-voltage grid (e.g., FIG. 2 is a schematic diagram of the configuration of the solar power generation estimation system 10. The solar power generation estimation system 10 includes: photovoltaic power generation devices (hereinafter referred to as "PV devices") 11a, 11b, and 11c; power sensors 12a and 12c; the power generation amount estimation device 18; and the communication network 13. The power sensor 12 and the power generation amount estimation device 18 are connected by the communication network 13. The PV device 11a, 11b, or 11c may also be referred to as the PV device 11. The power sensors 12a and 12c may also be referred to as the power sensor 12. The communication network 13 is a network that can transmit data in both directions. For example, the communication network 13 is implemented as a wired network, a wireless network, or a combination of the two. The communication network 13 may be the so-called Internet or may be the network of dedicated lines) (Para. [0032]-[0033]).
9.	Regarding claim 4, the combination of Sakuma, Tan, and Yamazaki teaches the power generation amount estimation apparatus according to claim 3, wherein Sakuma further teaches the acquirer acquires the solar radiation amount via a solar-radiation meter master station apparatus that collects the solar radiation amount from the solar radiation meter and transmits the solar radiation amount to the power generation amount estimation apparatus via the communication network (e.g., FIG. 2 is a flow chart for describing an example of the operation of the power flow control system of the present exemplary embodiment. First, in Step S201, charging/discharging amount calculation device 103 receives the amount of solar irradiation from solar irradiance meter 102. Solar irradiance meter 102 is assumed to measure the amount of solar irradiation at fixed intervals and then notify charging/discharging amount calculation device 103) (Para. [0036]-[0037], Fig. 2). 
10.	Regarding claim 5, the combination of Sakuma, Tan, and Yamazaki teaches the power generation amount estimation apparatus according to claim 4, wherein Yamazaki further teaches the solar-radiation meter master station apparatus is installed on a utility pole on which the high-voltage sensor is installed (e.g., The power sensor 12 measures the amount of power generated by the PV device 11 at regular time intervals (for example, every one second). Then, the power sensor 12 transmits the information on the measured amount of power generation (hereinafter referred to as "measurement information") 115 (refer to FIG. 4) to the power generation amount estimation device 18 through the communication network 13. The power sensor 12 can be placed inside a pole mounted transformer or a circuit breaker, and the like) (Para. [0035]).  
Regarding claim 7, the combination of Sakuma, Tan, and Yamazaki teaches the power generation amount estimation apparatus according to claim 1, wherein Yamazaki further teaches the solar radiation meter is installed on a utility pole (e.g., The power sensor 12 measures the amount of power generated by the PV device 11 at regular time intervals (for example, every one second). Then, the power sensor 12 transmits the information on the measured amount of power generation (hereinafter referred to as "measurement information") 115 (refer to FIG. 4) to the power generation amount estimation device 18 through the communication network 13. The power sensor 12 can be placed inside a pole mounted transformer or a circuit breaker, and the like) (Para. [0035]).  
 12.	Regarding claim 8, the combination of Sakuma, Tan, and Yamazaki teaches the power generation amount estimation apparatus according to claim 7, wherein Yamazaki further teaches the solar radiation meter is installed on a utility pole on which a pole transformer is installed (e.g., The power sensor 12 measures the amount of power generated by the PV device 11 at regular time intervals (for example, every one second). Then, the power sensor 12 transmits the information on the measured amount of power generation (hereinafter referred to as "measurement information") 115 (refer to FIG. 4) to the power generation amount estimation device 18 through the communication network 13. The power sensor 12 can be placed inside a pole mounted transformer or a circuit breaker, and the like) (Para. [0035]).  
 13.	Regarding claim 9, the combination of Sakuma, Tan, and Yamazaki teaches the power generation amount estimation apparatus according to claim 4, wherein Sakuma further teaches the voltage controller determines, on a basis of the power generation amount, a control amount of a voltage control device connected to the distribution line (e.g., Operation unit 304 receives the current value from ammeter 301, and based on this current value, measures the amount of 
14.	Regarding claim 10, Claims 10 recites distribution grid system that implement the power generation amount estimation apparatus of claim 1, with substantially the same limitations, respectively. Therefore the rejection applied to claims 1 also applies to claim 10. Further, Sakuma discloses a distribution line of a high-voltage grid (e.g., Distribution line 112 is a lower-order system that is connected to higher-order system 114 such as an electric power network by way of transformer substation 113 that converts voltage. The voltage in higher-order system 114 is assumed to be a higher voltage than the voltage in distribution line 112. In addition, transformer substation 113 is a higher-order system linking node that links distribution line 112 to higher-order system 114) (Para. [0027]); a plurality of photovoltaic facilities connected to the distribution line (e.g., FIG. 1 shows the power flow control system of the first exemplary embodiment of the present invention. The power flow control system shown in FIG. 1 has a configuration in which local charging/discharging devices 100, loads 110, and photovoltaic power generation devices 111 that are installed for each consumer of commercial power are connected to distribution line 112) (Para. [0024]); a power generation amount of each of the  Charging/discharging amount calculation device 103 estimates the total generated power amount of photovoltaic power generation devices 111 based on the amount of solar radiation that was measured in solar irradiance meter 102. At this time, charging/discharging amount calculation device 103 estimates the total generated power amount by calculating, for the amount of solar irradiation, a conversion coefficient such as the total equipment capacity, which is the sum total of the equipment capacity of each photovoltaic power generation device 111, or the average conversion efficiency, which is the average value of the conversion efficiency of each photovoltaic power generation device 111) (Para. [0033]).  
15.	Regarding claim 11, Claims 11 recites a power generation amount estimation method  that implement the power generation amount estimation apparatus of claim 1, with substantially the same limitations, respectively. 
16.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakuma in view of Tan, further in view of Yamazaki, and further in view of Fujimori (US PG Pub: 2014/0136131).
17.	Regarding claim 6, the combination of Sakuma, Tan, and Yamazaki teaches the power generation amount estimation apparatus according to claim 1 but does not specifically teach wherein the measurement value from the solar radiation meter is corrected on a basis of a correction coefficient.
	Fujimori teaches wherein the measurement value from the solar radiation meter is corrected on a basis of a correction coefficient (e.g., The correcting method of a solar radiation amount is a method of determining a temperature correction coefficient used in making a power and calculating the solar radiation amount using the coefficient) (Para. [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the combined teachings of Sakuma, Tan, Yamazaki, and Fujimori before him/her, to modify the combined teachings of Sakuma, Tan, and Yamazaki to include the teachings of Fujimori with the motivation to improve the prediction accuracy of a solar power generation amount and thereby stabilize the system is required of CEMSs in the future (Para: [0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116